Exhibit 10.02

CARDINAL HEALTH, INC.

AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN

Article 1. Establishment and Purpose

1.1. Establishment of Plan. The Cardinal Health, Inc. Management Incentive Plan
(the “Plan”) was established and approved by the Board of Directors of the
Company on August 14, 1996, and the Company’s shareholders approved the material
terms of the Plan and the performance goals thereunder at the meeting of
shareholders held on October 29, 1996. Subsequently, the Board of Directors
approved an amendment to the Plan on September 3, 1998, and the Company’s
shareholders approved the amendment at the annual meeting of shareholders held
on November 23, 1998. The Company’s shareholders re-approved the material terms
of the performance goals under the Plan at the annual meeting of shareholders
held on November 1, 2000. The Committee approved an amendment to the Plan on
August 4, 2004, and the Company’s shareholders approved the amendment and the
material terms of the performance goals under the Plan as amended at the annual
meeting of shareholders held on December 8, 2004. Section 8 of the Plan provides
that the Committee may amend the Plan at any time and that shareholder approval
of such amendment will be required only if required by applicable law. In
accordance with this authority, the Plan is hereby amended and restated
effective as of July 1, 2006, to provide for additional administrative
provisions and to comply with Section 409A of the Code. The Plan is intended to
provide for performance based compensation which is not subject to the deduction
limitation rules under Section 162(m) of the Code as in effect from time to
time, and shall remain in effect until terminated by the Board or the Committee.

1.2. Purpose. The primary purposes of the Plan are to:

(a) Advance the interests of the Company and its shareholders by providing
Employees in leadership positions with an annual bonus incentive to achieve the
strategic objectives of the Company and its subsidiaries;

(b) Focus management on key measures that drive superior financial and
management performance and that result in enhanced value of the Company;

(c) Provide compensation opportunities that are externally competitive and
internally consistent with the Company’s strategic objectives and total reward
strategies; and

(d) Provide bonus opportunities that reward executives who are in positions to
make significant contributions to the overall success of the Company and its
subsidiaries.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the defined meaning is intended, the term is capitalized:

2.1. “Administrator” means the Committee or such other authorized officers of
the Company to whom the power to administer the Plan has been properly
delegated.

2.2. “Applicable Law” means the requirements of Code Section 162(m) applicable
to performance based compensation.

 



--------------------------------------------------------------------------------

2.3. “Award” means the cash bonus a Participant may earn under the Plan.

2.4. “Board” or “Board of Directors” means the Board of Directors of the
Company.

2.5. “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations and rulings of general applicability issued thereunder as in
effect from time to time.

2.6. “Committee” means the Human Resources and Compensation Committee of the
Board, or such other committee of Directors appointed by the Board and comprised
of two (2) or more individuals who are “outside directors” (as that term is
defined in Section 162(m) of the Code).

2.7. “Company” means Cardinal Health, Inc., or any successor thereto.

2.8. “Covered Employee” means any Employee who is, or who is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Code Section 162(m).

2.9. “Disability” shall have the meaning ascribed to such term in the long term
disability plan maintained by the Participant’s employer at the time that the
determination regarding Disability is made hereunder. Notwithstanding the
foregoing, if a payment under this Plan is subject to Code Section 409A,
“Disability” has the meaning ascribed to such term under that Code section.

2.10. “Earned Salary” means a Participant’s base pay or salary earned and paid
for the Performance Period or portion thereof in which the Employee was an
eligible Participant in the Plan.

2.11. “Effective Date” of the Plan was July 1, 1996. The Effective Date of this
Amended and Restated Plan is July 1, 2006.

2.12. “Employee” means a regular, active employee of the Company or of any
subsidiary of the Company. Directors who are not employed by the Company shall
not be considered Employees under the Plan, nor shall independent contractors,
leased employees, consultants or anyone else designated as not eligible to
participate in the Plan by the Administrator.

2.13. “Final Bonus” means the actual bonus earned during a Performance Period by
a Participant, as determined by the Administrator.

2.14. “Participant” means an Employee who meets the eligibility requirements of
Article 3 with respect to one or more Performance Periods.

2.15. “Performance Criteria” shall have the meaning set forth in Article 4.

2.16. “Performance Period” means the twelve month period beginning on each
July 1st and ending on the next succeeding June 30th during the term of the
Plan, or such other time period established by the Administrator from time to
time with respect to which the attainment of Performance Criteria will be
determined.

2.17. “Plan” means this Cardinal Health, Inc. Amended and Restated Management
Incentive Plan, as hereafter amended from time to time.

2.18. “Target Award” means the amount of any Award as established by the
Administrator that would be payable to a Participant for a Performance Period if
the Performance Criteria for the

 

2



--------------------------------------------------------------------------------

Performance Period were fully (100%) achieved and no negative discretion was
exercised by the Administrator in regard to that Award.

Article 3. Eligibility and Participation

3.1. Eligibility and Participation. The Administrator shall designate, or
determine the methodology and criteria for the designation of, the Employees who
are eligible to receive an Award under the Plan. In general, an Employee may be
designated if such Employee is an executive officer of the Company. Only the
Committee may determine the eligibility of Employees who are Covered Employees.

3.2. Partial Performance Period Participation. An Employee who becomes eligible
after the beginning of a Performance Period may participate in the Plan for that
Performance Period on a ratable basis. Such situations may include, but are not
limited to (a) new hires; or (b) when an Employee is promoted from a position
which did not previously meet the eligibility criteria. The Administrator, in
its sole discretion, retains the right to prohibit or allow participation in the
initial Performance Period of eligibility for any of the aforementioned
Employees. If an Employee participates for only a portion of a Performance
Period for any reason, the Performance Criteria previously established under the
Plan for that Performance Period shall apply to any Employees who become
eligible after the beginning of the Performance Period, but his or her Award and
Target Award will be prorated. Such proration shall be based on the number of
days the Employee performed services during the Performance Period while a
Participant in the Plan over the total days in the Performance Period, or some
similar method adopted by the Committee that results in a ratable reduction of
the Award based on the partial Performance Period applicable to the Employee. In
addition, in the event a Participant changes job levels during a Performance
Period, the Participant’s Award may be adjusted to reflect the amount of time at
each job level during the Performance Period. Notwithstanding anything in this
Section 3.2 or in the Plan to the contrary, the participation in the Plan for a
Covered Employee who becomes eligible after the beginning of the Performance
Period shall comply with the provisions of Code Section 162(m), as set forth in
Article 4.

3.3. No Right to Participate. No Participant or other Employee shall at any time
have a right to be selected for participation in the Plan for any Performance
Period, whether or not he or she previously participated in the Plan.

Article 4. Award Determination

4.1. Performance Criteria. As to each Performance Period, the Administrator will
establish in writing Performance Criteria based on one or more of the following
performance measures of the Company (and/or one or more operating groups of the
Company, if applicable) over the Performance Period: (i) cash flow;
(ii) earnings (including gross margin, earnings before interest and taxes,
earnings before taxes, and net earnings); (iii) earnings per share; (iv) growth
in earnings or earnings per share; (v) stock price; (vi) return on equity or
average shareholders’ equity; (vii) total shareholder return; (viii) return on
capital; (ix) return on assets or net assets; (x) return on investment;
(xi) revenue; (xii) income or net income; (xiii) operating income or net
operating income; (xiv) operating profit or net operating profit (whether before
or after taxes); (xv) operating margin; (xvi) return on operating revenue;
(xvii) market share; (xviii) contract awards or backlog; (xix) overhead or other
expense reduction; (xx) growth in shareholder value relative to the moving
average of the S&P 500 Index or a peer group index; (xxi) credit rating;
(xxii) strategic plan development and implementation; (xxiii) improvement in
workforce diversity: (xxiv) customer satisfaction; (xxv) employee satisfaction;
(xxvi) management succession plan development and implementation; and
(xxvii) employee retention. Except as otherwise provided herein, the extent to
which the Performance Criteria are satisfied will determine the amount, if any,
of the Award

 

3



--------------------------------------------------------------------------------

that will be earned by each Participant. The Performance Criteria may vary for
different Performance Periods and need not be the same for each Participant
eligible for an Award for a Performance Period.

4.2. Adjustment of Performance Criteria. Once established, the Performance
Criteria shall not be changed during the Performance Period. Subject to the
requirements of Code Section 162(m) with respect to Covered Employees, at the
time the Award is made and Performance Criteria are established, the
Administrator is authorized to determine the manner in which the Performance
Criteria will be calculated or measured to take into account certain factors
over which Participants have no or limited control, including, but not limited
to, market related changes in inventory value, changes in industry margins,
changes in accounting principles, and extraordinary charges to income.

4.3. Target Awards. For each Performance Period established by the
Administrator, the Administrator shall establish a Target Award for each Covered
Employee and for all other Participants. Awards shall be earned based upon the
financial performance of the Company or one or more operating groups of the
Company and the attainment of established Performance Criteria during a
Performance Period; provided, however, the maximum Award that may be paid to any
single Participant for any Performance Period is $7,500,000, such maximum Award
amount to be pro-rated if the Performance Period is less than a full fiscal
year. Performance Criteria and Target Awards shall be established prior to the
beginning of each Performance Period or as soon as practicable thereafter. If a
Participant commences participation after the beginning of a Performance Period,
Performance Criteria in effect for the Participant’s position shall apply for
the remaining balance of the Performance Period, unless otherwise determined by
the Administrator within 90 days of the date the Employee became a Participant.
In all cases where the Participant is a Covered Employee, the Performance
Criteria and Target Award shall be established in no event later than 90 days
following the first day of the Performance Period or after 25% of the
Performance Period has elapsed, if earlier, and the outcome relative to the
attainment of the Performance Criteria shall not be substantially certain at the
time the Performance Criteria and Target Award are established. This Section 4.3
is intended to ensure compliance with the exception from Code Section 162(m) for
qualified “performance-based compensation,” and shall be construed, applied and
administered accordingly with respect to any Participant who is a Covered
Employee.

4.4. Final Bonus Determinations. At the end of each Performance Period, the
Administrator shall certify in writing the extent to which the Performance
Criteria were met during the Performance Period for any Awards for Covered
Employees. If the Performance Criteria for the Performance Period are met,
Covered Employees shall be entitled to the payment of the Awards, subject to the
Committee’s exercise of negative discretion to reduce any Final Bonus payable to
a Covered Employee based on business objectives established for that Covered
Employee or other factors as determined by the Committee in its sole discretion.
With respect to Participants who are not Covered Employees, the Administrator
will determine the Final Bonus based on the Performance Criteria and other
business objectives. The Administrator may adjust (up or down) any Final Bonus
for Participants who are not Covered Employees on the basis of such further
considerations as the Administrator shall determine in its sole discretion.

Article 5. Payment of Final Bonuses

5.1. Form and Timing of Payment. Each Participant’s Final Bonus shall be paid in
cash, in one lump sum, subject to applicable tax and other authorized
withholdings, on or before the 15th day of the third month after the end of each
Performance Period. If payment is delayed due to an unforeseeable event or other
administrative delays, payment shall in no event be made later than the 15th day
of the third month after the end of the taxable year of the Participant in which
the Final Bonus was earned. Other withholdings may include, but not be limited
to, amounts previously elected to be deferred to a tax-qualified or
non-qualified retirement or deferred compensation plan, employee stock purchase
plan or

 

4



--------------------------------------------------------------------------------

similar arrangement. The Administrator may permit or provide for deferred
payment of any Final Bonus to a specified date or to a date not less than six
(6) months after termination of employment, in accordance with such conditions
and procedures as the Administrator may specify in compliance with the
requirements of Code Section 409A.

5.2. Unsecured Interest. No Participant or any other party claiming an interest
in amounts earned under the Plan shall have any interest whatsoever in any
specific asset of the Company or any of its subsidiaries. The Plan is intended
to constitute an unfunded plan for incentive compensation. To the extent that
any party acquires a right to receive a cash payment under the Plan, such right
shall be equivalent to that of an unsecured general creditor of the Company.

Article 6. Termination of Employment

6.1. Termination of Employment Due to Death or Disability. In the event a
Participant’s employment is terminated by reason of death or Disability during
the fourth quarter of the applicable Performance Period, the Final Bonus
determined in accordance with Section 4.4 herein shall be reduced to reflect
participation prior to termination only. The Final Bonus, if any, shall be
prorated based upon the length of time that the Participant was employed by the
Company during the Performance Period and the progress toward achievement of the
established Performance Criteria during the portion of the Performance Period
during which the Participant was employed by the Company. In the case of a
Participant’s Disability, the employment termination shall be deemed to have
occurred as of the date that the Administrator determines was the date on which
the definition of Disability was satisfied. The Final Bonus thus determined
shall be paid as soon as practicable and reasonable following the end of the
Performance Period in which employment termination occurs, and shall be made at
the same time payments are made to Participants who did not terminate employment
during the applicable Performance Period. The Administrator may establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of the Participant’s death are to be
paid. If no beneficiary is designated, the right of the Participant to receive
any payment under this Plan will pass to the Participant’s estate.

6.2. Involuntary Termination of Employment. If the employment of a Participant
is terminated by the Company other than for “Cause” during the fourth quarter of
the applicable Performance Period, the Final Bonus determined in accordance with
Section 4.4 herein shall be reduced to reflect participation prior to
termination only. The Final Bonus, if any, shall be prorated based upon the
length of time that the Participant was employed by the Company during the
Performance Period and the progress toward achievement of the established
Performance Criteria during the portion of the Performance Period during which
the Participant was employed by the Company. Whether an involuntary termination
is for “Cause” shall be determined in the absolute discretion of the
Administrator, whose decision shall be final and binding on all parties.

6.3. Termination of Employment for Other Reasons. In the event a Participant’s
employment is terminated before the fourth quarter of the Performance Period due
to death, Disability or involuntary termination, with or without Cause, all of
the Participant’s rights to any Final Bonus for that Performance Period shall be
forfeited unless otherwise determined by the Administrator in its sole
discretion due to the business circumstances of the termination, such as a
termination in connection with the divestiture of a business segment or
subsidiary. If a Participant terminates employment for any other reason prior to
the date the Final Bonus, if any, is paid, all of the Participant’s rights to
any Final Bonus for that Performance Period shall be forfeited. Except as
provided in Sections 6.1 and 6.2, only Participants who are, as of the date the
Final Bonus, if any, is paid, either current, active Employees or current
Employees who are on a leave of absence authorized by the Company shall be
entitled to any Final Award earned for the Performance Period.

 

5



--------------------------------------------------------------------------------

6.4 Other Forfeiture Events. The Administrator may, in its discretion, require
that all or any portion of a Final Bonus is subject to an obligation of
repayment to the Company upon the violation of a non-competition and
confidentiality covenant applicable to the Participant. The Administrator may,
in its discretion, also require repayment to the Company of all or any portion
of a Final Bonus if the amount of the Final Bonus was calculated based upon the
achievement of certain financial results that were subsequently the subject of a
financial statement restatement, the Participant engaged in misconduct that
caused or contributed to the need for the financial statement restatement, and
the amount of the Final Bonus would have been lower than the amount actually
awarded to the Participant had the financial results been properly reported.
This Section 6.4 shall not be the Company’s exclusive remedy with respect to
such matters. This Section 6.4 shall not apply after a “change of control” of
the Company as defined in the 2005 Long-Term Incentive Plan or any successor
plan thereto.

Article 7. Rights of Participants

7.1. Employment. No person shall have any claim or right to be granted an Award
under this Plan and the grant of an Award shall not confer upon any Participant
any right to be retained as an employee of the Company or any of its
subsidiaries, nor shall it limit or interfere in any way with the right of the
Company or any subsidiary to terminate the employment of any Participant at any
time or to increase or decrease the compensation of any Participant. There is no
obligation for uniformity of treatment of Participants under this Plan or
otherwise.

7.2. Nontransferability. No right or interest of any Participant in the Plan
shall be assignable or transferable, other than by will or pursuant to the laws
of descent and distribution, or subject to any lien, directly, by operation of
law or otherwise, including, but not limited to, by execution, levy,
garnishment, attachment, pledge, or bankruptcy, and any attempt to take any such
action shall be null and void.

7.3. Foreign Participants. Subject to the provisions of Section 4.3, the
Administrator may, in order to fulfill the Plan purposes and without amending
the Plan, modify Awards granted to Participants who are foreign nationals or
employed outside the United States to the extent necessary to recognize
differences in local law, tax policy or custom.

Article 8. Administration

8.1. Authority of the Administrator.

(a) General. The Plan shall be administered by the Committee. Subject to the
provisions of the Plan, the Committee will have full authority to interpret the
Plan and the terms of Awards made hereunder, to establish, amend and rescind
rules and regulations relating to the Plan, to determine the terms and
provisions for making or modifying Awards, to correct administrative errors, and
to make all other determinations necessary or advisable for the administration
of the Plan. All decisions made by the Committee pursuant to the provisions
hereof shall be made in the Committee’s sole discretion and shall be final and
binding on all persons. Notwithstanding any other provision of the Plan, the
Committee shall not have any discretion or authority to make changes to any
Award that is intended to qualify as “performance-based compensation” under Code
Section 162(m) to the extent that the existence of such discretion or authority
would cause such Award not to so qualify.

(b) Delegation of Authority for the Day-to-Day Administration of the Plan.
Except to the extent prohibited by Applicable Law, the Committee may delegate to
one or more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this

 

6



--------------------------------------------------------------------------------

Plan, including the power to approve Awards to Employees who are not Covered
Employees. Such delegation may be revoked at any time. All determinations and
decisions of any delegate as to any disputed question arising under the Plan,
including questions of construction and interpretation, shall be final, binding
and conclusive upon all parties.

8.2. Facility of Payment. If the Administrator deems any person entitled to
receive any amount under the provisions of the Plan to be incapable of receiving
or disbursing the same by reason of minority, illness or infirmity, mental
incompetence, or incapacity of any kind, the Administrator may, in its sole
discretion, (i) apply such amount directly for the comfort, support and
maintenance of such person; (ii) reimburse any person for any such support
theretofore supplied to the person entitled to receive any such payment;
(iii) pay such amount to any person selected by the Administrator to disburse it
for such comfort, support and maintenance, including without limitation, any
relative who has undertaken, wholly or partially, the expense of such person’s
comfort, care and maintenance, or any institution in whose care or custody the
person entitled to the amount may be; or (iv) with respect to any amount due to
a minor, deposit such amount to his or her credit in any savings or commercial
bank of the Administrator ‘s choice, direct that such distribution be paid to
the legal guardian, or if none, to a parent of such person or a responsible
adult with whom the minor maintains his or her residence, or to the custodian
for such person under the Uniform Gift to Minors Act or Gift to Minors Act, if
such payment is permitted by the laws of the state in which the minor resides.
Payment pursuant to this Section 8.2 shall fully discharge the Company, the
Board, the Committee, the Administrator, and the Plan from further liability on
account thereof.

Article 9. Amendments

The Committee, without notice, at any time and from time to time, may modify or
amend, in whole or in part, any or all of the provisions of the Plan, or suspend
or terminate it entirely; provided, however, that no such modification,
amendment, suspension, or termination may, without the consent of a Participant,
materially reduce the right of a Participant to a payment or distribution
hereunder to which he or she has already become entitled, as determined under
Articles 4 and 6 hereof. Shareholder approval of any amendment will be required
only as required by Applicable Law. No new Award may be granted during any
period of suspension of the Plan or after termination of the Plan.

Article 10. Miscellaneous

10.1. Choice of Law. The Plan and all agreements hereunder shall be governed by
and construed in accordance with the laws of the State of Ohio, except as to
matters pre-empted or governed by federal law.

10.2. Withholding Taxes. The Company shall have the right to deduct from all
cash payments under the Plan any federal, state, or local taxes required by law
to be withheld with respect to any Final Bonus.

10.3. Additional Arrangements. Nothing contained in this Plan shall prevent the
Company from adopting other or additional compensation arrangements for any
Participant.

10.4. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.

 

7



--------------------------------------------------------------------------------

10.5. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

10.6. Successors. All obligations of the Company under the Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

10.7. Titles; Construction. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of the Plan. Any
reference to a section (other than to a section of the Plan) shall also include
a successor to such section.

 

CARDINAL HEALTH, INC. By:  

/s/ Carole S. Watkins

Title:   CHRO

 

8